STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

ALLY FINANCIAL, INC. NO. 2022 CW 0334
VERSUS

GEORGE C. HOFMEISTER, UR. JUNE 6, 2022
In Re: George C. Hofmeister, Jr., applying for supervisory

writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 647,111.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT DENIED. Once a judgment with appropriate decretal
language is issued by the district court, such a ruling will
represent a final, appealable judgment. See La. Code Civ. P.
arts. 1841, 1915(A)(1), & 2083; see also Everything on Wheels
Subaru, Ince. v. Subaru South, Inc., 616 So.2d 1234, 1239 (La.
1993).

PMc

MRT

COURT OF APPEAL, FIRST CIRCUIT

AS wl)

DEPUTY CLERK OF COURT
FOR THE COURT